Exhibit 10.1

PURCHASE AND SALE AGREEMENT

THIS AGREEMENT, dated as of the 29th day of December, 2011, between COMMONWEALTH
BIOTECHNOLOGIES, INC., a Virginia corporation, debtor-in-possession in
Bankruptcy No. 11-30381 presently pending in the United States Bankruptcy Court
for the Eastern District of Virginia (“Seller”), and AUDAZ GROUP, LLC, a
Virginia limited liability company (“Purchaser”), provides:

THAT for and in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Seller and Purchaser hereby agree as follows:

1. Purchase and Sale.

(a) Property; Purchase Price. Seller agrees to sell and Purchaser agrees to
purchase that certain real property located in Chesterfield County, Virginia,
with a street address of 601 Biotech Drive, Richmond, Virginia 23235, and more
particularly described as a single-story office and laboratory building
consisting of approximately 32,194+/- square (the “Office Building”) situated on
a parcel of land containing approximately 4.592 acres (the “Land”), the legal
description of which is attached hereto as Exhibit “A”, for the purchase price
comprising (a) payment of Three Million Six Hundred Eighty-Five Thousand Dollars
($3,685,000) in cash, plus (b) release (valued at $115,000.00) by Purchaser and
American International Biotech, LLC and Bostwick Laboratories, Inc., affiliates
of Purchaser, of any and all claims against Seller, whether or not presently
asserted and whether presently known or unknown, from the beginning of time
through the date hereof, including specifically but without limitation the
claims asserted in Claim No. 21 filed in the Bankruptcy Case (herein defined)
(collectively, the “Purchase Price”), and in accordance with the other terms and
conditions set forth herein.1 The Office Building and the Land are collectively
referred to herein as the “Real Property.”

(b) Existing Lease. The purchase and sale of the Real Property hereunder shall
NOT include the assignment by Seller and the assumption by Purchaser of all of
Seller’s right, title and interest in and to the lease for tenant space at the
Real Property (the “Existing Lease”). The Existing Lease is to be canceled by
the parties thereto.

(c) Personal Property. The purchase and sale of the Property hereunder shall
include all personal property owned by Seller located in the common areas of the
Office Building as of the date hereof, including all furniture, fixtures,
furnishings and decorations (the “Personal Property”) Seller’s interest in which
shall be transferred to Purchaser by quitclaim at Closing.

(d) Intangible Property. Any warranties, and guaranties (express or implied),
permits, licenses, approvals, plans and specifications relating to the Real
Property (the “Intangibles”) shall be included in the purchase and sale of the
Real Property hereunder and assigned to the Purchaser to the extent that they
are assignable.

(e) Property. The Real Property, Personal Property and Intangibles are
collectively referred to herein as the “Property.”

 

 

1 

Not included in the Purchase Price, but payable by Purchaser to Seller at
Closing, shall be the additional sum of Sixteen Thousand Five Hundred
($16,500.00), representing an agreed adjustment with regard to real estate tax
penalties, insurance premiums and owners’ association dues and assessments.



--------------------------------------------------------------------------------

2. Payment of Purchase Price. The Purchase Price shall be paid to Seller in the
following manner:

(a) Deposit. Upon execution of this Agreement, Purchaser shall pay an earnest
money deposit of Fifty Thousand and 00/100 Dollars ($50,000.00) (the “Deposit”
and/or the “Deposit”) to be held in escrow by counsel to Seller. The Deposit
shall be non-refundable (subject, however, to the provisions of Section 14,
infra) upon the earlier of 48 hours from (i) execution of this Agreement or
(ii) the approval of this Agreement by the Bankruptcy Court (as hereafter
defined), as announced in open court. In the event that the Deposit has not been
received as provided herein, then this Agreement shall automatically terminate
and become null and void, TIME BEING OF THE ESSENCE.

(b) Deposit Applied to Purchase Price. The Deposit shall be (i) applied toward
the Purchase Price in the event Closing (as hereinafter defined) occurs
hereunder, or (ii) returned to Purchaser pursuant to Sections 5, 10, 12(b) or 13
hereof in the event this Agreement is terminated as provided therein, or
(iii) delivered to and retained by Seller pursuant to Section 12(a) hereof in
the event Purchaser defaults in its obligation to close hereunder.

(c) Balance of Purchase Price. Purchaser shall pay, or cause to be paid, the
balance of the Purchase Price, as adjusted pursuant to Section 9 hereof, to
Seller at Closing in cash by wire transfer of immediately available federal
funds.

3. Operation of Property.

(a) Seller shall manage and operate the Property in the ordinary and usual
manner and consistent with good management practices. Prior to the date of
Closing, Seller shall not execute any new leases or enter into any new service
contract without the prior written consent of Purchaser.

4. Representations and Warranties.

(a) Purchaser’s Representations, Warranties and Covenants. Purchaser hereby
makes the following representations, warranties and covenants:

(i) Authorization, Execution and Delivery. Purchaser is a Virginia limited
liability company duly organized and legally existing; is duly qualified to do
business in the Commonwealth of Virginia; has duly and validly authorized and
executed this Agreement, and has the full right and authority to enter into,
perform and consummate its obligations under this Agreement without any
qualification and without the necessity of any other consent or approval. This
Agreement has been duly authorized, executed and delivered by all necessary
action on the part of Purchaser, constitutes the valid and binding agreement of
Purchaser and is enforceable in accordance with its terms.

(ii) Conflict with Agreements. The obligations and undertakings of Purchaser
under this Agreement do not and will not violate or conflict with any agreement
to which Purchaser is a party or by which Purchaser is bound.

(iii) Acceptance of Property. Purchaser acknowledges and agrees that Purchaser
is purchasing the Property by Special Warranty deed “AS IS, WHERE

 

2



--------------------------------------------------------------------------------

IS,” with any existing defects (either latent or patent) and in its present
condition (environmental and otherwise) at Closing. Except as specifically
provided herein and as provided by Seller’s special warranty of title, Seller
has not made and does not make any representations or warranties, either express
or implied, with respect to (A) the Property, the operations of the Property or
the physical condition, fitness for a particular purpose or merchantability of
the Property, or (B) the completeness or accuracy of any information furnished
to Purchaser or otherwise obtained by Purchaser from any source, which are not
expressly set forth herein, including without limitation the Existing Leases or
maintenance and service agreements. In entering into this Agreement, Purchaser
has not been induced by, and has not relied upon, any representations,
warranties or statements, whether express or implied, made by Seller or any
agent, employee or other representative of Seller or by any broker or any other
person representing or purporting to represent Seller, which are not expressly
set forth herein. Instead, Purchaser’s decision to purchase the Property shall
be based solely upon Purchaser’s own examination and inspection of the Property.

(iv) Purchaser’s Title Insurance Commitment. Prior to Closing, Purchaser shall
provide to Seller, at no cost or expense to Seller, a copy of Purchaser’s
commitment for title insurance with respect to the Property. Seller reserves the
right, in its sole discretion, to modify the legal description attached to this
Agreement, the Deed and any other documents delivered by Seller at Closing to
conform to the legal description of the Property as set forth in such title
insurance commitment including, without limitation, excluding any previous
out-conveyances or condemnations affecting the Property. Any such modification
of the legal description of the Property shall not result in any adjustment to
the Purchase Price payable hereunder by Purchaser nor affect any other term or
provision of this Agreement.

(v) OFAC Disclosure. Purchaser is not a Blocked Person (as defined below). For
purposes of this paragraph, a “Blocked Person” is any person or entity with whom
U.S. persons or entities are restricted from doing business under regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
or under any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action.

(b) Seller’s Representations, Warranties and Covenants. Seller hereby makes the
following representations, warranties and covenants:

(i) Authorization, Execution and Delivery. Seller is a Virginia corporation duly
organized and legally existing; is duly qualified to do business in the
Commonwealth of Virginia; has duly and validly authorized and executed this
Agreement, and has the full corporate right and authority to enter into, perform
and consummate its obligations under this Agreement. Upon entry of the Sale
Order, this Agreement will have been duly authorized, executed and delivered by
all necessary action on the part of Seller, and will constitute the valid and
binding agreement of Seller enforceable in accordance with its terms.

 

3



--------------------------------------------------------------------------------

(ii) Conflict with Agreements. The obligations and undertakings of Seller under
this Agreement do not and will not violate or conflict with any agreement to
which Seller is a party or by which Seller or the Property is bound.

(iii) Representations. Seller has not received any written notice of (A) any
unresolved violation of any ordinance, regulation, law or statute of any
governmental agency pertaining to the Property or any part thereof; (B) any
uncorrected notice from any insurance company, governmental agency, adjacent
landowners or any other party of any condition, defect, or inadequacy that, if
not corrected, would result in termination of insurance coverage or increase its
costs; (C) any pending proceedings that could or would cause the change,
redefinition, or other modification of the zoning classification, or of other
legal requirements applicable to the Property or any part thereof, or any
property adjacent to the Property; (D) any pending actions or proceedings for
the condemnation of any part of the Property, or for any acquisition in lieu
thereof; or (E) any pending public improvements or special assessments relating
to the Property.

(iv) Personal Property. To the best of Seller’s knowledge after reasonable
inquiry, the Personal Property is not the subject of any unrecorded security
agreements, equipment leases or other encumbrances granted by Seller.

(v) Not a Foreign Person. Seller is not a “foreign person” within the meaning of
the Internal Revenue Code of 1986, as amended (hereinafter the “Code”), Sections
1445 and 7701.

(vi) OFAC Disclosure. Seller is not a Blocked Person.

(vii) Property Information. Subject to the limitations set forth herein, until
Closing or the earlier termination of this Agreement, Seller shall make
available to Purchaser at a mutually convenient location in Richmond, Virginia,
the files maintained by Seller with respect to the Property including
specifically, but without limitation, all surveys, blueprints and warranties
with respect to HVAC equipment and other contracts and communications directly
affecting the Property (collectively, the “Property Information”). Purchaser
shall have reasonable opportunity to review the Property Information and to
make, at Purchaser’s expense, photocopies of any of the Property Information
that Purchaser desires. At Closing the originals of such documents shall be
transferred to Purchaser. Purchaser acknowledges that it has been and may in the
future be provided with or otherwise obtain information regarding the Property.
The information may be provided by or obtained from Seller or from other sources
(including persons or entities who may be agents, employees or contractors of
Seller. It is expressly understood and agreed by the parties hereto that the
foregoing representations and warranties (A) are limited to the knowledge of
Richard J. Freer (in his capacity as the Chief Executive Officer of Seller
responsible for the asset management of the Property), (B) apply only to the
period of time that Seller has owned the Property, (C) are made without any
inquiry or investigation, and (D) shall survive Closing or any termination of
this Agreement for a period of twelve (12) months only. In addition, it is
expressly understood and agreed by the parties hereto that in the event, prior
to Closing, Purchaser obtains knowledge (from whatever source, including without
limitation,

 

4



--------------------------------------------------------------------------------

any due diligence tests, investigations or inspections of the Property) that
contradicts any of Seller’s representations and warranties, the sole and
exclusive remedy of Purchaser shall be either to (x) terminate this Agreement
prior to Closing by providing written notice thereof to the Seller within ten
(10) calendar days after Purchaser receives notice of any such contradiction of
the representations and warranties, in which event the Deposit shall be returned
to Purchaser, and thereafter neither party shall have any further rights or
obligations hereunder, except as expressly provided herein, or (y) waive such
contradiction and proceed to Closing without any reduction in the Purchase
Price.

5. Condition Precedent. Purchaser’s obligation to purchase the Property under
this Agreement is subject to compliance with Section 14 herein and to
Purchaser’s satisfaction that all of the representations, warranties and
covenants of Purchaser and Seller contained in this Agreement remain true and
correct as of the Closing.

6. Closing. Closing of the purchase and sale of the Property pursuant to this
Agreement (“Closing”) shall be held no later than December 30, 2011, or as soon
thereafter as Seller and Purchaser may in good faith deem practical. Closing
shall be conducted in escrow by a person or entity that is reasonably acceptable
to the parties hereto, as settlement agent, and, prior to the date of Closing
hereunder, each party shall deliver in escrow to such settlement agent all
moneys and documents required to be delivered at Closing hereunder.

7. Seller’s Deliveries. At Closing, Seller shall prepare, execute and deliver to
Purchaser (a) a special warranty deed (the “Deed”) conveying title to the
Property to Purchaser subject to permitted title exceptions (the “Permitted
Title Exception”) and the rights of any existing tenants and parties in
possession thereof, (b) all necessary information for IRS Form 1099-S, (c) an
affidavit as to nonforeign status of Seller, (d) a Virginia Department of
Taxation Form R-5E, (e) an owner’s affidavit regarding title matters, (f) an
assignment agreement (the “Assignment”), with respect to the Personal Property
and Intangibles, and (g) written confirmation of the termination of both any
property management agreement and all service and maintenance agreements
relating to the Property.

8. Purchaser’s Deliveries. At Closing, Purchaser shall pay to Seller the balance
of the Purchase Price as described in Section 2 above and execute and deliver to
Seller counterparts of the Assignment. In addition, upon payment of the Purchase
Price Purchaser’s waiver and release described in Section 1, Subsection (a) of
this Agreement shall become fully effective and enforceable.

9. Closing Costs; Prorations.

(a) Closing Costs. Seller shall pay the cost of preparing the Deed, the Virginia
grantor’s tax on the Deed, the Broker’s fee and the fees and expenses of
Seller’s counsel. Purchaser shall pay all other costs of Closing including,
without limitation, the cost of any title examinations and title insurance
premium, the cost of any surveys, inspections and investigations, the Virginia
recording tax on the Deed, cost to record any declaration, any fees of any title
company, Purchaser’s attorneys’ fees and settlement costs. Real estate taxes,
assessments and utilities, if any, shall be prorated as of the date of Closing
and shall thereafter be assumed and paid by Purchaser.

(b) Income and Expenses. The rent payable under the Existing Leases shall be
prorated as of 12:01 a.m. on the date of Closing. All security deposits held by
Seller under the Existing Leases shall remain with Seller. All other income and
expenses relating to the Property shall be prorated as of 12:01 a. m. on the
dated of Closing. The provisions of this Section 9 shall survive Closing.

 

5



--------------------------------------------------------------------------------

10. Risk of Loss. The risk of any loss or damage to the Property prior to
Closing shall remain upon the Seller except as expressly provided herein. If the
Property is damaged by fire or other casualty before Closing and cost of
restoration does not exceed two percent (2%) of the Purchase Price, the
obligations of the parties hereunder shall not be affected by such damage, and
Seller shall pay over or assign to Purchaser without recourse all rights to any
proceeds of insurance payable with respect to such damage and a credit for any
insurance deductible, and Purchaser shall pay the Purchase Price without
reduction and shall accept title to the Property in its damaged condition. If
the cost of restoration exceeds two percent (2%) of the Purchase Price, then
either party may terminate this Agreement by providing written notice thereof to
the other party within seven (7) calendar days after notice of the occurrence of
such loss or damage, in which event the Deposit shall be returned to Purchaser
and thereafter neither party shall have any further rights or obligations
hereunder, except as expressly provided herein. If the parties do not elect to
so terminate this Agreement, the parties shall proceed to Closing without any
reduction in the Purchase Price and Purchaser shall receive an assignment at
Closing of any insurance proceeds that may be available as a result of such loss
or damage and a credit for any insurance deductible.

11. Brokers.

(a) Sales Commission. The parties acknowledge that CB Richard Ellis of VA, Inc.
(the “Broker”) represented Seller in connection with this Agreement. Seller
shall pay the commission due to the Broker as approved by Bankruptcy Court (as
hereafter defined), and Purchaser shall have no obligation to see to such
payment, nor shall Purchaser have any liability therefor.

(b) Indemnification. Each party represents and warrants that, except for the
Broker, it has not engaged the services of or dealt with any broker, salesperson
or other person or entity who may claim a commission or other payment in
conjunction with this Agreement. Each party hereto agrees to indemnify, defend
and hold the other party harmless from and against all loss, claims, costs and
expenses (including reasonable attorneys’ fees) caused by a breach of the
foregoing representations. This section 11 and the obligations hereunder shall
survive the delivery of the Deed and any termination of this Agreement.

12. Default.

(a) By Purchaser. If Purchaser defaults in performing any of Purchaser’s
obligations under this Agreement, Seller shall retain the Deposit to be applied
toward Seller’s damages for Purchaser’s breach. The amount of the Deposit shall
be the minimum damages to which Seller shall be entitled should Closing not
occur between Seller and Purchaser, but Seller shall be entitled to the amount
of damages it can prove even if such amount exceeds the amount of the Deposit,
in which case the Deposit shall be credited against the total of Seller’s
damages.

(b) By Seller. If Seller defaults in performing any of Seller’s obligations
under this Agreement, Purchaser’s sole remedy shall be either to (i) terminate
this Agreement by providing written notice thereof to Seller and receive a
refund of the Deposit, in which event neither party shall have any further
rights or obligations hereunder, except as expressly provided herein, or
(ii) seek specific performance of Seller’s obligation to convey title to the
Property hereunder. Purchaser hereby expressly waives any right Purchaser may
have to any damages (compensatory, consequential or otherwise) as a result of
such default. Any legal action for

 

6



--------------------------------------------------------------------------------

specific performance initiated by Purchaser pursuant hereto may be brought in
the Bankruptcy Court, and the parties stipulate and agree that such action will
be a “core proceeding” as a proceeding “arising in” the Bankruptcy Case.

13. Condemnation. If a substantial part of the Property (as defined below) is
taken prior to Closing pursuant to eminent domain proceedings (or private
purchase in lieu thereof), or Seller has received written notice of an intent to
condemn such part of the Property from the condemning authority, then either
party may terminate this Agreement by providing written notice thereof to the
other party within seven (7) calendar days after the date of such taking or
receipt of notice thereof. If the parties do not elect so to terminate this
Agreement, the parties shall proceed to Closing with an adjustment in the
Purchase Price equal to any condemnation award or payment actually received by
Seller. If Seller does not receive such award or payment by the date of Closing,
Seller shall assign all of Seller’s right, title and interest in such award or
payment to Purchaser at Closing without an adjustment to the Purchase Price. For
purposes of this section, “substantial part of the Property” means that portion
of the Property that, if taken pursuant to eminent domain proceedings (or
private purchase in lieu thereof), would have a material adverse effect upon
Purchaser’s intended use of the Property as an office building or would result
in the loss of any parking below the minimum amount required by the applicable
local government authority for the Building, a material and adverse change in
access to the Land or results in the termination of any lease. If either party
elects to terminate this Agreement as provided in this section, the Deposit
shall be refunded to Purchaser and neither party shall have any further rights
or obligations hereunder, except as may be expressly provided herein.

14. Bankruptcy Issues.

(a) Seller is a debtor in possession in a Chapter 11 bankruptcy case (the
“Bankruptcy Case”) that is pending as Case No. 11-30381-KRH in the United States
Bankruptcy Court for the Eastern District of Virginia, Richmond Division (the
“Bankruptcy Court”).

(b) The obligation of Seller to sell and convey the Property to Purchaser, and
the obligation of Purchaser to purchase the Property from Seller, are subject to
the condition precedent that the Bankruptcy Court shall have entered an order in
the Bankruptcy Case (the “Sale Order”) (i) approving this Agreement and the sale
of the Property to Purchaser, free and clear of liens, claims and encumbrances
other than the Permitted Title Exceptions, (ii) incorporating the terms of this
Agreement in the terms of the Sale Order so that the terms hereof constitute an
integral part of the Sale Order, and (iii) authorizing and directing Seller to
consummate the transactions contemplated by this Agreement. Notwithstanding
anything the contrary, upon entry of the Sale Order, Seller shall provide a copy
of the Sale Order to Purchaser’s counsel, and Purchaser shall have the right to
terminate this Agreement at any time on or before Closing if such Sale Order is
not in conformance herewith, as determined by the Bankruptcy Court, and upon
such termination the Deposit shall be promptly returned to Purchaser. Promptly
following the execution by the parties of this Agreement and the delivery by
Purchaser to Escrow Agent of the Deposit, Seller will seek approval of this
Agreement from the Bankruptcy Court. At no cost to Purchaser, Purchaser shall
cooperate with Seller in good faith to obtain entry by the Bankruptcy Court of
the Sale Order as soon as reasonably practicable.

15. (a) Release of Purchaser and Affiliates. As an integral part of Purchaser’s
agreement to pay the Purchase Price, including the portion thereof related to
the release of all

 

7



--------------------------------------------------------------------------------

claims by Purchaser and its affiliates, including but not limited to American
International Biotech, LLC and Bostwick Laboratories, Inc., against Seller,
Seller agrees that upon payment of the Purchase Price Seller shall be deemed to
have released Purchaser and its affiliate entities, including specifically but
without limitation American International Biotech, LLC and Bostwick
Laboratories, Inc. and the officers, directors, agents and employees of any of
them from any and all claims, whether or not presently asserted and whether or
not known, that Seller or any of its affiliates may have against any of the
parties being released, any such claim with regard to any matter whatsoever,
whether or not related to the subject matter of this Purchase and Sale Agreement
or any issues between Seller and the parties being released that has arisen or
may arise in the Bankruptcy Case.

(b) Release of Seller and Affiliates. In accordance with the provisions of
section l (a) of this Agreement Purchaser agrees that upon Seller’s receipt of
the Purchase Price Purchaser and its affiliates, including without limitation
American International Biotech, LLC and Bostwick Laboratories, Inc., shall be
deemed to have released Seller and its affiliates, officers, directors, agents
and employees from all claims, whether or not presently asserted and whether or
not known, that Purchaser or any of its affiliates may have against any of the
parties being released and whether or not related to the subject matter of this
Purchase and Sale Agreement or any issues between Purchaser and its affiliates
and the parties being released that have arisen or may arise in the Bankruptcy
Case. American International Biotech, LLC and Bostwick Laboratories, Inc. have
executed this Agreement in order to evidence their intent to be bound by this
release.

16. Miscellaneous Provisions.

(a) Study Materials. In the event Purchaser does not close as provided herein,
Purchaser shall (i) return to Seller all of the information provided to
Purchaser pursuant to Section 4(b) above (including any copies of the Property
Information) and (ii) deliver to Seller, at no cost, the results of all tests,
studies, examinations and investigations that Purchaser caused to be performed
with respect to the Property.

(b) Notices. All notices shall be in writing and sent by hand delivery,
facsimile transmission, overnight delivery service or certified mail, return
receipt requested, to the following addresses:

 

If to Seller:   (by hand or overnight courier other than USPS)   Commonwealth
Biotechnologies, Inc.   718 Grove Road   Midlothian, Virginia 23114   ATTN:
Richard J. Freer   Telephone: (804) 337 0784   Facsimile: (804) 464-1605   and  
(by USPS)   Commonwealth Biotechnologies, Inc.   P. O. Box 35042   Richmond,
Virginia 23235   ATTN: Richard J. Freer   Telephone: (804) 337 0784   Facsimile:
(804) 464-1605

 

8



--------------------------------------------------------------------------------

If to Purchaser:   AUDAZ Group, LLC and its affiliates   601 Biotech Drive  
Richmond, Virginia 23235   Facsimile: (804) 648-2641   Attention: Elizabeth
Rafferty, Manager   with a copy to:   Michael D. Mueller, Esquire   Christian &
Barton, L.L.P.   909 East Main Street, Suite 1200   Richmond, Virginia 23219  
Telephone: (804) 697-4147   Facsimile: (804) 697-6396

Notices shall be deemed received (i) if hand delivered, when received, (ii) if
given by facsimile, when transmitted to the facsimile number specified above
during normal business hours and confirmation of complete receipt is received
during normal business hours (provided a copy of the same is sent by overnight
delivery service on the same day), (iii) if given by overnight delivery service,
the first business day after being sent prepaid by such overnight delivery
service, or (iv) if given by certified mail, return receipt requested, postage
prepaid, three (3) days after posting with the United States Postal Service.
Either party may change its address by notifying the other party in a manner
described above. Any notice required or allowed under this Agreement may be
given by counsel for the party giving such notice.

(c) Assignment. This Agreement may be assigned by Purchaser without Seller’s
prior written consent, and the rights and obligations hereunder may be assigned
by Purchaser at any time to any one or more single purpose limited liability
companies or other entities affiliated with Purchaser or formed for the purpose
of acquiring the Property that is controlling, controlled by or under common
control with Purchaser or its principals; provided that Purchaser delivers
written notice and a copy of any such assignment to Seller no less than five
(5) days prior to Closing. For purposes of the preceding sentence, the terms
“controlling”, “controlled” and “control” mean the power to direct the
management and policies of an entity through voting securities, management
ownership, contract or otherwise. Purchaser may also assign this Agreement for
the purposes of accommodating a tax-free exchange of Purchaser and/or its
investors. Any agreements, waivers or consents made or given by Purchaser under
this Agreement shall be binding upon any such assignee, and such assignee shall
assume Purchaser’s obligations hereunder. In the event of any such assignment,
Seller agrees to close the transaction contemplated hereunder with the assignee
of Purchaser. An assignment of this Agreement by Purchaser shall not release
Purchaser from its obligations hereunder until the completion of Closing, at
which time Purchaser shall be automatically released from any further liability
or obligation under this Agreement except for the indemnity obligations under
section 11 of this Agreement that survive Closing.

 

9



--------------------------------------------------------------------------------

(d) Entire Agreement; Construction; Survival. This Agreement sets forth the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior negotiations and agreements, written or oral. This
Agreement may be modified only by a written instrument duly executed by Seller
and Purchaser. Each provision contained in this Agreement shall be severable
from all other provisions hereof, and the invalidity of any such provision shall
not affect the enforceability of the other provisions of this Agreement. This
Agreement shall be construed, performed and enforced under the laws of the
Commonwealth of Virginia. Except as provided in Section 14(b), this Agreement
shall bind and inure to the benefit of the parties hereto and their respective
affiliates, representatives, successors and assigns. In addition, the provisions
of this Agreement shall be binding upon any chapter 11 or chapter 7 trustee
subsequently appointed in the Bankruptcy Case. Except as otherwise provided
herein, this Agreement shall survive Closing and the delivery of the Deed
hereunder. IN THE EVENT OF ANY LEGAL PROCEEDINGS BETWEEN THE PARTIES ARISING OUT
OF THIS AGREEMENT, EACH PARTY HEREBY WAIVES THE RIGHT TO TRIAL BY JURY.

(e) Counterparts. This Agreement may be executed in counterparts by the parties.
It is not necessary that the signatures of the parties appear on the same
counterpart or counterparts. All counterparts shall collectively constitute a
single agreement.

(f) Days. If any action is required to be performed, or if any notice, consent
or other communication is given, on a day that is a Saturday or Sunday or a
legal holiday in the jurisdiction in which the action is required to be
performed or in which is located the intended recipient of such notice, consent
or other communication, such performance shall be deemed to be required, and
such notice, consent or other communication shall be deemed to be given, on the
first business day following such Saturday, Sunday, or legal holiday. Unless
otherwise specified herein, all references herein to a “day” or “days” shall
refer to calendar days and not business days.

[SIGNATURES ON FOLLOWING PAGE]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have executed or caused this Agreement
to be executed on their behalf by their duly authorized representatives as of
the dates indicated below.

 

    SELLER     COMMONWEALTH BIOTECHNOLOGIES, INC,     a Virginia corporation
Date: 12/29/2011     By:  

/s/ Richard J. Freer

      Richard J. Freer     Title:   Chief Executive Officer

 

    PURCHASER:     AUDAZ GROUP, LLC,     a Virginia limited liability company
Date: 12/29/2011     By:  

/s/ Elizabeth Rafferty

      Elizabeth Rafferty     Title:   Manager

 

11



--------------------------------------------------------------------------------

American International Biotech, LLC and Bostwick Laboratories, Inc. join in the
foregoing Purchase and Sale Agreement solely for the purpose of granting the
releases to Seller set forth in Section 1(a) of the Agreement

 

    AMERICAN INTERNATIONAL BIOTECH, LLC Date: 12/29, 2011     By:  

/s/ Elizabeth Rafferty

    Title:  

Chairman

    BOSTWICK LABORATORIES, INC. Date: 12/29, 2011     By:  

/s/ David G. Bostwick

    Title:  

CEO

 

12



--------------------------------------------------------------------------------

ERRATA SHEET TO PURCHASE AND SALE AGREEMENT

DATED DECEMBER 29, 2011

This Errata Sheet is attached to and made a part of that Purchase and Sale
Agreement dated December 29, 2011, by and between Commonwealth Biotechnologies,
Inc., a Virginia corporation, and Audaz Group, LLC, a Virginia limited liability
company (the “Purchase Agreement”). Due to the fact that the Purchase Agreement
was printed and executed by the parties in counterpart, different spacing and
formatting of the counterparts has caused the pagination on each counterpart to
be different. The Purchase Agreement, as fully executed and assembled, to which
this Errata Sheet is attached, represents the accurate and complete agreement
between the parties with respect to the subject matter thereof.